                          IN TIIE UNITED STATES DISTRICT COURT
                      FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DMSION
                                     .No. S:1S-CV-294-D



 WESTERN PLASTICS, INC.,                        )
                                                )
                               Plaintiff,       )
                                                )
                    v.                          )        ORDER
                                                )
 DUBOSE STRAPPING, INC.,                        )
                                                )
                               Defendant.       )


         On July 2, 201S, Western.Plastics, Inc. ("WP" or''plaintiff'') filed this actionagainstDuBose

 Strapping, Inc. ("DuBose" or "defendant'') alleging patent infringement [D.E. 1]. The parties

 conducted extensive discovery and motions practice, during which WP conceded infringement of

· U.S. Patent No. 8,080,304 (''the '304 Patent''). See [D.E. 66] 1-2. On November 18, 2019, a jury

 trial began on four issues [D.E. 203]. On November 22, 2019, the jury returned a verdict in favor

 of WP on each issue [D.E. 219].

         On December 6, 2019, WP moved for an award of treble damages [D.E. 233] and filed a

 memorandum in support [D.E. 234]. On January 3, 2020, DuBose responded in opposition [D.E.

 248]. On January 17, 2020, WP replied [D.E. 2S4]. 1 As explained below, the court grants WP's

 motion for a treble damage award and awards $1,843,644.00 in treble damages.

                                                    I.

         As for the trial, issue one was, "Did plaintiffWestern Plastics, Inc. prove by a preponderance

 oftheevidencethatdefendantDuBose Strapping,Inc. willfully infringed U.S. Patent No. 8,080,304



         1
             DuBose's response and WP's reply also addressed WP's motion for attorneys' fees [D.E.
 229].


               Case 5:15-cv-00294-D Document 269 Filed 09/24/20 Page 1 of 5
('the '304 Patent')?" [D.E. 219] 1. The jury answered, "Yes" to issue one. See id. Issue two was,

"Did defendant Du.Bose Strapping, Inc. prove by clear and convincing evidence that one or more

claims of the '304 Patent is invalid as 'anticipated,' or, in other words, not new?" Id. at 2. The jury

answered, ''No" to issue two. See id. Issue three was, "Did defendant Du.Bose Strapping, Inc. prove

by clear and convincing evidence that the differences between the subject matter of the claimed

.invention in the '304 Patent and the prior art are such that the subject matter of any of the following

claims would have been obvious at the time the invention in the '304 Patent was made to persons

having ordinary skill in the pertinent art?" Id. at 3. The jury answered, ''No" to issue three. See id.

Issue four was, "Did plaintiff Western Plastics, Inc. prove by a preponderance of the evidence that

it is entitled to recover lost profits from defendant Du.Bose Strapping, Inc?" Id. The jury answered,

"Yes" to issue four, and awarded $614,548.00 in lost profits damages to WP. See id.

        Under 35 U.S.C. § 284, ''the court may increase the damages up to three times the amount

found or assessed" in patent infringement cases. 35 U.S.C. § 284 (emphasis added). "Enhanced

damages are as old as U.S. patent law." Halo Electronics, Inc. v. Pulse Electronics, Inc., 136 S. Ct.

1923, 1928 (2016). The court has discretion to award treble damages, but such discretion is not

without limit. See id. at 1931-32; cf. Martin v. Franklin Capital Cor,p., 546 U.S. 132, 136 (2005).

Specifically, "[a]wards of enhanced damages under the Patent Act over the past 180 years establish

that they are not to be meted out in a typical infringement case, but are instead designed as a

'punitive' or 'vindictive' sanction for egregious infringement behavior." Halo, 136 S. Ct. at 1932.

The Supreme Court has stressed that treble damages "are generally reserved for egregious cases of

culpable behavior[,]" and that "such punishment should generally be reserved for egregious cases
typified by willful misconduct." Id. at 1932, 1934. "But an award of enhanced damages does not

necessarily flow from a .willfulness finding." Presidio Components, Inc. v. Am. Tech. Ceramics

Cor,p.. 875 F.3d 1369, 1382 (Fed. Cir. 2017).



                                                   2

            Case 5:15-cv-00294-D Document 269 Filed 09/24/20 Page 2 of 5
       The court awards treble damages to WP on the basis of both the jury's willfulness finding

and the court's own analysis of the particular circumstances of this case. As for the willfulness

finding, the court instructed the jury as follows:

       To show that defendant Du.Bose Strapping's infringement was willful, plaintiff
       Western. Plastics must prove by a preponderance of the evidence that defendant
       Du.Bose Strapping knew of plaintiff Western. Plastics' patent and intentionally
       infringed at least one asserted claim of the patent. For example, you may consider
       whether defendant Du.Bose Strapping's behavior was malicious, wanton, deliberate,
       consciously wrongful, flagrant, or in bad faith.

[D.E. 218] 23 (emphasis added). This instruction almost exactly tracks Halo's survey of the

language used to describe behavior meriting enhanced damage awards: "The sort of conduct

warranting enhanced damages has been variously described in our cases as willful. wanton,

malicious, bad-faith. deliberate, consciously wrongful, flagrant, or-indeed-characteristic of a

pirate." Halo, 136 S. Ct. at 1932. Under Halo, the "subjective willfulness of a patent infringer,

intentional or knowing, may warrant enhanced damages, without regard to whether his infringement

was objectively reckless." Id. at 1933; see Westem.Geco L.L.C. v. ION Geophysical Corp., 837 F.3d

1358, 1362 (Fed. Cir. 2016), rev'd sub nom.,Westem.Geco LLC v. ION Geophysical Corp., 138 S.

Ct. 2129 (2018), reinstated inmn, 913 F.3d 1067 (Fed. Cir. 2019).2

       The court has also "consider[ed] the particular circumstances ofthe case" and determines that

DuBose's behavior is egregious enough to award treble damages. Presidio Components, 875 F.3d

at 1383; see also Halo, 136 S. Ct. at 1932; WestemGeco, 837 F.3d at 1362. To summarize a

complex case as simply as possible, Du.Bose basically copied WP's Panacea product even though

Du.Bose knew it was not in a safe harbor in doing so. Cf. Snyker Corp. v. Intermedics Orthopedics.

Inc., 96 F.3d 1409, 1414 (Fed. Cir. 1996) ("We have found no authority in our precedent for the


       2
          The court has not considered the factors from Read Corp. v. Portee, Inc., 970 F.2d 816
(Fed. Cir. 1992), abrogated in part on other grounds by Markman v. Westview Instruments, Inc., 517
U.S. 370 (1996). "When the Supreme Court articulated the current controlling test for decisions to
award enhanced damages, it did not require the Read factors as part of the analysis." Presidio
Components, 875 F.3d at 1382.

                                                     3

            Case 5:15-cv-00294-D Document 269 Filed 09/24/20 Page 3 of 5
proposition that the fact finder must find 'slavish copying' in order to conclude that the infringer

copied the patentee's invention."). Jeffery Kellerman, Du.Bose's Chief Operating Officer (and

former President of ITW-Signode, a primary distributor of Panacea from 2009 to 2011 ), knew that

WP held the '304 Patent covering the Panacea product. See [D.E. 262] 43-49. Initially, Kellerman

sought legal advice from Frank Leak on "design-around opportunities" (i.e. how to avoid infringing

upon WP's '304 patent) for Du.Bose's own product line, FlexStretch. See Trial. Ex. 8; [D.E. 262]

43-49, 99--103. In Kellerman's retelling, the upshot of Leak's Opinion Letter was: "[I]fI sell the

same product that I made, invented and showed and disclosed to my patent and showed to the

customer, I can take and do that." [D.E. 262] 108. That "same product'' Kellerman refers to-and

that Du.Bose relied on as ''prior art'' in an attempt to invalidate the '304 Patent-is Jack Shirell's

2003 prototype, which stemmed from Shirrell's own '909 Patent. See Trial Ex. 12; [D.E. 262]

97-98. But Leak's Opinion Letter was at best inconclusive to Kellerman's prior art position, and

at worst, contradictory. See Trial Ex. 12 /3, 12/8 n.l, 12/9, 12/10 (noting the need for ''more

information" and to ''further investigate"). In other words, Kellerman' s supposed interpretation of

such advice was wrong (as the jury implicitly found). Moreover, Leak's follow-up emails confirm

the court's conclusion concerning the weakness ofKellerman's position. See,~ Trial Ex. 16/1-2

(noting, inter all~ that Shirell' s '909 patent would be of"limited use from an invalidity standpoint''

because the Patent Examiner had considered and rejected it as invalidating the '304 Patent (emphasis

omitted)); Leak's testimony at trial also undermined Kellerman's position. See,~ [D.E. 263]

127-132 (Leak answered "Correct" when asked "[N]ever in your engagement with Du.Bose did you

ever conclude that that [Shirell] prototype constituted prior art?").3

       Kellerman's reliance on the legal advice ofa second lawyer, Joel Bair, fares no better. On

April 15, 201 S, legal counsel for Thomas Clarke, President of WP and named inventor ofthe '304


       3
        In fact, Kellerman seemed to ignore Leak's legal advice on how to avoid infringement. See
Trial Bxs. 16/2, 17/4.

                                                  4

            Case 5:15-cv-00294-D Document 269 Filed 09/24/20 Page 4 of 5
Patent., sent a letter to Kellerman and DuBose asking DuBose to respect WP's '304 Patent. See Trial

Ex. 4; [D.E. 261] 6. Kellerman sought Bair's legal advice concerning DuBose's potential legal

liability. See Trial Ex. 40. Bair eventually instructed Kellerman that:

       In our view, the Dubose Strapping product cannot be held to infringe any of the
       claims of the Clarke '304 patent because it is squarely within the prior art, including
       the disclosure of Shirrell [i.e., the '909 Patent]. Whatever the scope of the Clarke
       '304 patent claims, ifany, they cannot read on the Dubose Strapping product without
       being invalid in view of Shirrell.

Trial. Ex. 43/2. The upshot of Bair's advice, as DuBose's counsel aptly noted in his closing

argument., was, "You do what is in the Shirrell '909 patent., it's safe." [D.E. 266] 101--02. But

Kellerman and Dubose did not do what was in the Shirrell '909 Patent. Instead, every iteration of

DuBose' s FlexStretch contained ''ribs restricting stretching'' like the '304 Patent and not ''mesh ..

. [that] did not restrict or limit stretching'' like the '909 Patent. Tr. Ex. 43/1. Put simply, the legal

advice that Kellerman received-from not one but two lawyers----did not offer a "safe harbor'' from

the '304 Patent but a ''warning sign" to avoid it. DuBose ignored those warning signs in order to

make money selling an infringing product. Having reviewed the jury's finding, the entire record, and

the governing law, DuBose's conduct warrants treble damages.

                                                   II.

       In sum, the court GRANTS WP' s motion for treble damages [D.E. 233]. The court trebles

the jury's damage award from $614,548.00 to $1,843,644.00.

        SO ORDERED. This 2.4-day of September 2020.




                                                            J     S C. DEVER ill
                                                            United States District Judge




                                                   s
            Case 5:15-cv-00294-D Document 269 Filed 09/24/20 Page 5 of 5
